Citation Nr: 0527823	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  95-14 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to April 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was previously before the Board and was remanded to 
the RO in February 2000 for further development and 
consideration.  

During the course of his appeal, the veteran has testified at 
several hearings, most recently in July 2005 before the 
undersigned Veterans Law Judge of the Board.  Transcripts of 
these proceedings are on file.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.  

2.  The veteran did not engage in combat against enemy 
forces, and there is no objective credible evidence 
corroborating his alleged stressors in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the claim.  
Although all of the evidence in the several claims files (now 
totalling six) will not be specifically cited in the Board's 
decision, the Board nonetheless has reviewed and considered 
all of the relevant evidence in these claims files 
in reaching its conclusion.

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), is 
codified at 38 U.S.C.A. § 5102, 5103, 5103A, 5107.  It 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  

The VCAA is applicable to all claims filed on or after the 
date of its enactment, November 9, 2000, or filed before that 
date and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires that VA notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA).

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 1995 Statement of the Case (SOC) and 
the November 1996, February 1997, June 1997, December 1997, 
November 1998, August 2003, April 2004, and August 2004 
Supplemental Statements of the Case (SSOCs) of the pertinent 
laws and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in 
January 2003 and April 2004, with copies to his 
representative, which were specifically intended to address 
the requirements of the VCAA.  The letters enumerated what 
the evidence must show to establish entitlement to service 
connection - namely, an in-service injury or disease; a 
current disability; and competent medical evidence showing a 
relationship between the current disability and the in-
service injury or disease.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
January 2003 VCAA letter, the RO notified the veteran that VA 
will try to help him get such things as "medical records, 
employment records, or records from other Federal agencies.  
[   ] We will also assist you by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."  See the 
January 10, 2003 letter, page 3.  In the April 2004 VCAA 
letter, the veteran was advised that VA was responsible for 
getting "Relevant records held by any Federal Agency.  This 
may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
See the April 2, 2004 letter, page 4.  The RO also informed 
the veteran that VA will make reasonable efforts to get 
"Relevant records not held by any Federal Agency.  This may 
include medical records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the January 2003 and April 2004 VCAA letters 
advised the veteran to give the RO enough information about 
relevant records so that they could request them from the 
agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the April 2004 letter 
informed the veteran:  "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  

The Board therefore finds that the January 2003 and April 
2004 letters, the February 1995 SOC, and the numerous SSOCs 
issued from 1996 to 2004 properly notified the veteran and 
his representative of the information and medical evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and properly indicated which 
information and evidence is to be provided by the veteran and 
which VA would attempt to obtain on his behalf.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim by 
rating decision in March 1994.  See Pelegrini v. Principi, 17 
Vet. App 412 (2004) (Pelegrini I).  The Board notes, however, 
that this was both a practical and legal impossibility 
because the VCAA was not enacted until November 2000, so it 
did not even exist when the RO initially adjudicated the 
claim.  And in Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), withdrawing its decision in 
Pelegrini I, the Court clarified that in these type 
situations VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew, as if that 
initial decision was not made.  Rather, VA need only ensure 
the veteran receives or since has received VA content-
complying notice such that he is not prejudiced.  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), indicating 
that timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  In Mayfield, the timing-of-notice error 
was found to be sufficiently remedied and cured by subsequent 
provision of notice by the RO, such that the appellant was 
provided with a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  



In this particular case at hand, the RO readjudicated the 
veteran's claim and sent him the several SSOCs in 2003 and 
2004, following the VCAA notice compliance action.  Those 
SSOCs considered his claim in light of the additional 
evidence that had been subitted or otherwise obtained since 
the initial rating decision in question, SOC, and any prior 
SSOCs.  He was provided every opportunity to submit evidence 
and argument in support of his claim, and to respond to the 
VA notices.  The record includes multiple written statements 
from him.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, service personnel records, 
VA medical records and reports of VA examinations.  

The Board finds that the February 2000 remand instructions 
have been complied with.  Cf. Stegall v. West, 11 Vet. App. 
268, 271 (1998) (Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.).  In a May 2005 Post-Remand 
Brief, the representative acknowledged the RO had complied 
with the remand instructions.  

There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained.  
The veteran and his representative have not identified any 
outstanding evidence.  In fact, in November 2004, the 
representative indicated they had no more evidence to submit 
and requested that the waiting period be waived so the Board 
could process a decision as soon as possible.  
See statement in lieu of VA Form 646, dated November 16, 
2004, page 2.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  As noted in the 
Introduction, he has testified at several hearings in support 
of his claim.  38 C.F.R. § 20.700.  Accordingly, the Board 
will proceed to a decision on the merits.

Pertinent laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  See also Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).



In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Under the former regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).

On June 18, 1999, however, during the pendency of this 
appeal, § 3.304(f) was amended, effective March 7, 1997, to 
provide:  service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with § 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  64 Fed. Reg. 32,807-32,808 
(1999).

With respect to the specific stressors claimed, the Board 
notes the veteran does not allege that he has PTSD as a 
result of combat, and indeed, his military records show no 
evidence of combat service or exposure (he served 17 months 
in the Army before being administratively discharged; he had 
no foreign service, so none in Vietnam).  Instead, his 
alleged stressors relate to personal assault, and 
specifically, to his claim that he was beaten and otherwise 
assaulted by military policemen (MPs) while incarcerated in 
the stockade in service.  



In light of his stressor claims, the Board need not address 
whether the veteran "engaged in combat with the enemy" within 
the meaning of VA law and precedent Court decisions or 
consider the provisions of 38 C.F.R. § 3.304(f) that cover 
the proof standard for stressors based on combat status.

With respect to non-combat stressors, the Board notes that 38 
C.F.R. § 3.304(f) was amended in March 2002, during the 
pendency of this appeal, see 67 Fed. Reg. 10332 (Mar. 7, 
2002), which added a new subsection addressing the standard 
of proof and the type of evidence necessary to substantiate a 
claim of service connection for PTSD based on personal 
assault.  See 38 C.F.R. § 3.304(f)(3) (2004).  This revision 
to 38 C.F.R. § 3.304 basically follows precedent of the Court 
on PTSD claims based on personal assault, which holds, (1) a 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of an alleged non-combat stressor, 
but that, (2) evidence from sources other than the veteran's 
service records may corroborate the veteran's account of a 
stressor, including evidence of behavior changes, and 
therefore, (3) the special evidentiary procedures set forth 
in VA's Adjudication Procedure Manual, M21-1, Part III, 
Section 5.14, must be followed in order to properly develop 
and adjudicate PTSD claims based on personal assault.  See 
e.g. Patton v. West, 12 Vet. App. 272 (1999); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996); West (Carelton) v. Brown, 7 Vet. App. 70 (1994); 
and, Zarycki v. Brown, 6 Vet. App. 91 (1993).

The record on appeal shows that, pursuant to the Board's 
remand instructions, the RO sent the veteran a PTSD-personal 
assault development letter in March 2000.  His response is 
associated with the claims file.  



Analysis

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show:  (1) a current medical diagnosis of 
PTSD; (2) a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressors; 
and (3) combat status or credible supporting evidence that 
the claimed in-service stressors actually occurred.  38 
C.F.R. § 3.304(f); Moreau, supra.  This echoes the Hickson 
analysis: service connection requires (1) a current 
disability; (2) in-service disease or injury; and (3) a nexus 
between the two.

There is of record a medical diagnosis of PTSD.  See the 
reports of VA examinations in August 1996 and June 2003.  
Therefore, element (1) of § 3.304(f) has been satisfied.

The August 1996 VA examiner concluded: "Although the veteran 
was never in the war zone or in combat, nevertheless he 
fulfills DSM-IV criteria for the diagnosis of PTSD.  When he 
was in the Army he experienced events which involved 
threatened death or at least serious injury and his response 
was one of intense fear."  

Following the June 2003 examination, the VA examiner stated 
that:  

". . . if the events that this veteran 
reports actually occurred they would 
certainly serve as the basis to the 
development of post traumatic stress 
disorder. [   ] If he indeed did suffer 
as he reports at the hands of those who 
held him the stockade after having lost 
his grandmother and being in a somewhat 
fragile state it is my opinion that he 
would be vulnerable to developing future 
psychiatric problems including that of 
post traumatic stress disorder."  

Accordingly, element (2) of § 3.304(f) also has been 
satisfied.

But there is still another requirement, element (3), 
requiring that the veteran's claimed stressors be 
corroborated by evidence other than his lay testimony or the 
diagnosis of PTSD.  [As previously noted, the record does not 
show nor does he otherwise contend combat participation, so 
there must be independent verification of his alleged 
stressors.]

It has been held that "[a]n opinion by a mental health 
professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor."  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996).  But in YR v. West, 11 Vet. App. 393 (1998), the 
Court stated that these quoted categorical statements were 
made in the context of discussing PTSD diagnoses other than 
those arising from personal assault.

Because VA has provided for special evidentiary-development 
procedures, including interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis, for personal-assault cases, the above categorical 
statements in Cohen and Moreau, and other cases where they 
may have been echoed, are not operative.  Moreover, the 
existence of an in-service stressor does not have to be 
proven by the "preponderance of the evidence" because this 
would be inconsistent with the benefit of the doubt, or 
equipoise, doctrine contained in 38 U.S.C. § 5107(b).  YR v. 
West, 11 Vet. App. 393, 399 (1998).

But after having carefully reviewed the record in this 
specific case, the Board concludes there is no credible 
corroborating evidence of an in-service stressor.  The Board 
acknowledges that the veteran's service medical/personnel 
records confirm that he was arrested for shoplifting from the 
base PX, that he was absent without leave (AWOL) on several 
occasions, and that he was incarcerated in February 1974 and 
remained in custody until his discharge from service in 
April 1974.  However, there is no official report of him 
being assaulted while in custody or, for that matter, at any 
other time while in service.  



During his July 1999 hearing, the veteran stated that he 
reported being hit and beaten to a base doctor, and received 
treatment on February 23rd, February 28th, and April 15th.  See 
the July 1999 hearing transcript, pages 7-9.  He contended 
that the injuries he was seen for on these dates were all a 
result of the beatings.  

The Board has reviewed the veteran's service medical records, 
which indeed reflect that he was seen for medical treatment 
on the specific dates he mentioned.  But there is no 
suggestion in these records that his complaints stemmed from 
a personal assault, as alleged.  The entries on February 25 
and February 28, 1974 simply show he was experiencing "pain 
in [his] chest" and "low back pain and groin", 
respectively.  An entry on April 15, 1974 indicates that he 
was seen for complaint of pain in his left testicle the past 
two days, but again makes no reference to any alleged 
personal assault.  The record does note that he refused 
belligerently and obnoxiously to accept medication.  

The Board finds the veteran's after-the fact statements 
concerning what allegedly occurred during his incarceration 
to be less credible than the contemporaneous medical records, 
which do not mention any personal assault - either expressly 
or by implication.  Cf. Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).

The first mention of personal assault appears to have been 
made during the May 1995 hearing, over two decades after the 
veteran was administratively discharged from service.  He 
earlier had filed claims for VA benefits for unrelated 
conditions in November 1977, March 1980 and December 1981, 
but he never mentioned the alleged assault.  The report of 
his initial post-service VA physical examination in December 
1981 is also negative for any reference to a personal assault 
in service.  Indeed, he did not even mention being physically 
assaulted when filing his initial stressor statement in 
September 1993.  On the contrary, the statement indicates 
that the reason he was arrested and placed in the stockade 
was because he assaulted a superior officer (not the other 
way around).  This history also was noted during his 
September 1993 VA psychiatric examination.  



In determining whether the veteran is entitled to service 
connection for PTSD, the Board must determine the credibility 
and probative value of the evidence.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein 
[in evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole].  Because the record as a 
whole clearly demonstrates the veteran never mentioned the 
alleged assault for decades after service, and only brought 
up the subject in connection with his claim of entitlement to 
monetary benefits from VA, the Board finds his recent 
uncorroborated statements to be lacking credibility.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [personal 
interest may affect the credibility of testimony].  See also 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].

The Board has considered the multiple lay statements 
submitted on the veteran's behalf, including from his ex-
wife, concerning his purported behavior change upon his 
return from service (presumably due to the alleged personal 
assault).  In an August 2002 statement, his ex-wife reported 
that he had written to her while in the stockade complaining 
of physical abuse and harassment by the guards.  While 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised 
on personal assault, see YR v. West, 11 Vet. App. 393, 399 
(1998), the Board finds that in this case the probative value 
of such statements is greatly diminished given the fact that 
the veteran failed to mention the alleged assault at the time 
of treatment in service or for over twenty years after 
discharge.  Indeed, he did not report the alleged assault 
until 1995, after his claim for VA benefits was denied in the 
March 1994 rating decision.  As noted above, the initial 
statement he filed in September 1993 describing stressful 
events that supposedly had occurred in service did not even 
mention the alleged assault.  



Boiled down to its essence, all of the evidence concerning 
the alleged in-service sexual assault emanates from the 
veteran himself.  His recent claims are not supported by 
contemporaneous evidence.  The Board rejects his statements, 
and the statements submitted on his behalf, in light of the 
record as a whole.  Element (3) of 38 C.F.R. § 3.304(f) has 
therefore not been met.

Conclusion

In the absence of one of the required elements under 38 
C.F.R. § 3.304(f), credible supporting evidence that a 
claimed in-service stressor actually occurred, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

The claim for service connection for PTSD is denied.  




	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


